DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
This Office Action is in response to the amendments dated 1/20/2022. Claims 1-20 are currently pending. Claim 1 has been amended.

Drawings
The drawings were received on 1/20/2022. These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the 

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2009/0247380 A1) in view of Marchesini (FR 2478576) and Wiklund (US 2009/0264271 A1).
	Regarding claim 1, Monti discloses an apparatus (1 – Fig. 1) for expanding a box blank, comprising: an arm assembly (20 – Fig. 1), including: a first arm (21 – Fig. 1) having a rotation joint (22 – Fig. 1), the first arm having a box blank contact surface (the surface to which 21 is pointing in Fig. 1); and an actuator (23 – Fig. 1), including: a body (the body of 23 – Fig. 1); and an actuator arm (the arm between 22 and 23 – Fig. 1) coupled to the first arm (see Fig. 1); a box blank conveyor (15 – Fig. 1) which, in operation, moves the box blank against the box blank contact surface of the first arm of the arm assembly, expanding the box blank (see Figs. 2-6).
	However, Monti does not expressly disclose a base having a surface, wherein the box blank contact surface is perpendicular to the surface of the base.
	Marchesini teaches an arm assembly including a base (the base to which both 25 and 33 are attached – Fig. 3) having a surface (the surface of the base to which both 25 and 33 are attached, see Fig. 3); and a first arm (33 – Fig. 3) coupled to the surface of the base through a rotation joint (as seen in Fig. 3, 33 rotates, therefore, there must be a rotation joint), the first arm having a box blank contact surface perpendicular to the surface of the base (as seen in Fig. 3). One of ordinary skill in the art, upon reading the teaching of Marchesini, would have recognized that the first arm of Monti could be coupled to a surface, wherein the box blank contact surface is perpendicular to the surface of the base.

	However, Monti, as modified by Marchesini, does not disclose a controller that, in operation, sets a rotation angle of the first arm around the rotation joint based on a first dimension of the box blank.
	Wiklund teaches an apparatus for operating on blanks comprising a controller (21 – Fig. 13), wherein the controller in operation sets the machinery units of the apparatus based on a first dimension of the box blank (para. 0051, lines 1-7). One of ordinary skill in the art, upon reading the teaching of Wiklund, would have recognized that a controller that sets machinery unit of an apparatus based on a first dimension of a box blank would reduce the labor required to allow the apparatus to be used with many types of blanks.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have included a controller in the apparatus of Monti, as already modified by Marchesini, that in operation sets a rotation angle of the first arm around the rotation joint based on a first dimension of the box blank as suggested by Wiklund in order to reduce the labor required to allow the apparatus to be used with many types of blanks.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Monti (US 2009/0247380 A1) in view of Marchesini (FR 2478576), Wiklund (US 2009/0264271 A1), and Craig (US 2001/0008062 A1).
	Regarding claim 2, Monti, as modified by Marchesini and Wiklund, teaches essentially all of the elements of the claimed invention in claim 1 and further teaches the box blank conveyor includes a suction cup (16 – Fig. 1, Monti); a positioner (17 – Fig. 1, Monti) coupled to the suction cup (see Fig. 1); and the controller coupled to the positioner, the controller in operation causes the positioner to move the vacuum cup against the box blank, and causes the box blank to move in a first direction against the box blank contact surface of the first arm (see Figs. 2-6, Monti and para. 0050, lines 4-9, Wiklund).
	However, Monti, as modified by Marchesini and Wiklund, does not disclose that the suction cup is a vacuum cup connected to a valve.
	Craig discloses a suction cup in the form of a vacuum cup (72 – Fig. 2) and a valve (530 – Fig. 5) to selectively couple the vacuum cup to a vacuum (para. 0037).One of ordinary skill in the art, upon reading the teaching of Craig would have recognized that a vacuum cup provides a stronger grip than a simple suction cup.
	Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of applicant’s claimed invention, to have modified the box blank conveyor of Monti, Marchesini, and Wiklund such that the suction cup is a vacuum cup selectively coupled to a vacuum by a valve as suggested by Craig in order to provide a stronger grip and thereby improve the reliability of the box blank conveyor.

Allowable Subject Matter
Claims 9-20 are allowed.
Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant's arguments filed 1/20/2022 have been fully considered but they are not persuasive.

Regarding claim 1, applicant argues that the combination of Monti, Marchesini, and Wiklund does not teach the recited controller because Wiklund does not teach a controller that sets a rotation angle of the first arm around the rotation joint based on a first dimension of the box blank.
	However, it is noted that Wiklund teaches in para. 0051, lines 1-7, that motorized devices for folding a box are set based on the dimensions of a box. When the teachings of Wiklund is applied to the combination of Monti and Marchesini, the result is a controller that sets the rotation angle of the first arm around the rotation joint based on a first dimension of the box blank. Therefore, applicant’s argument is found to be not persuasive.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS M WITTENSCHLAEGER whose telephone number is (571)272-7012. The examiner can normally be reached MON-FRI: 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on 571-272-4472. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/THOMAS M WITTENSCHLAEGER/Examiner, Art Unit 3731
2/2/2022